Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-13-2007

USA v. Anthony
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3783




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Anthony" (2007). 2007 Decisions. Paper 74.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/74


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 05-3783


                           UNITED STATES OF AMERICA,

                                              v.

                                   MARI ANTHONY,

                                               Appellant


                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                          (D.C. Criminal No. 01-cr-00336-04)
                      District Judge: Honorable Sylvia H. Rambo


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 13, 2007

     Before: RENDELL, GREENBERG, and VAN ANTWERPEN, Circuit Judges.

                               (Filed: December 13, 2007)



                               OPINION OF THE COURT


VAN ANTWERPEN, Circuit Judge.

       Appellant appeals his July 29, 2005 sentence on the grounds that his guilty plea

was not “knowing and voluntary” given his counsel’s alleged ineffectiveness. Because

this Court agrees with its prior decision on this same issue in a previous appeal, we affirm
the sentence.

                                              I.

       Because we write solely for the parties, we will only address those facts necessary

to our opinion. In addition, because the facts of the crime are largely irrelevant at this

stage of the proceedings, only a brief procedural history is needed.

       On September 11, 2003, Appellant Anthony was sentenced to 360 months

imprisonment. Appendix of the Appellant (“App.”) at 50. Anthony appealed this sentence

to this Court, arguing, among other things, that his guilty plea was not voluntary due to

the alleged ineffectiveness of his attorney. This Court denied his appeal in its entirety,

and in doing so held that the District Court did not abuse its discretion in denying his

motion to withdraw the guilty plea. United States v. Anthony, 112 Fed. Appx. 810, 813

(3d Cir. 2004).

       Anthony petitioned for a writ of certiorari to the United States Supreme Court, and

the writ was granted. Anthony v. United States, 543 U.S. 1137 (2005). The case was

remanded to this Court, and this Court vacated Anthony’s sentence and remanded to the

District Court for resentencing in accordance with United States v. Booker, 543 U.S. 220

(2005). This Court specifically limited the issue on remand to a determination of

Anthony’s sentence in light of the new advisory nature of the Guidelines under Booker.

App. at 54-55.

       At re-sentencing on July 29, 2005, the District Court sentenced Anthony to a term

of 240 months, in light of Booker. App. at 72. Anthony appealed from that sentence. Id.

                                              2
at 87.

                                              II.

         The United States District Court for the Middle District of Pennsylvania had

subject matter jurisdiction over this case pursuant to 18 U.S.C. § 3231. This Court has

appellate jurisdiction pursuant to 28 U.S.C. § 1291.

                                              III.

         In this appeal, Anthony only raises one issue: Whether his guilty plea was

“knowing and voluntary” given his counsel’s alleged ineffectiveness in advising him of

the nature and effect of his plea. Appellant’s Br. at 2. This Court previously addressed

this same exact issue in Anthony’s prior appeal. See Anthony, 112 Fed. Appx. at 812-13.

Because we agree with the reasoning and conclusion of our prior decision,1 this Court

affirms the judgment of the District Court.

                                              IV.

         For the above reason, the judgment of the District Court will be affirmed.




         1
        The government maintains that the appeal should be quashed because this Court’s
prior holding concerning the voluntariness of Appellant’s guilty plea is the “law of the
case.” Government’s Br. at 9. However, because this Court agrees with the reasoning
and conclusion of our prior decision, it is unnecessary to reach this issue.

                                               3